Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on September 12, 2022  is acknowledged.  Claims 1-98, 103, 108-111, 118-119, 121-122 and 126-133 were canceled, claims 99-100, 102, 104-105, 115, 120, 125 and 134 were amended.  Claims 99-102, 104-107, 112-117, 120, 123-125 and 134 are pending in the instant application.  
The restriction was deemed proper and made final in this office action.  Claims 104-107, 113-117 remain withdrawn as being drawn to a non-elected species.  Claims 99-102, 112, 120, 123-125 and 134 are examined on the merits of this office action. 

Withdrawn Objections/Rejections
The objection of claims 109-110, 128-129 are withdrawn in view of amendment of the claims filed September 12, 2022.

The rejection of claims  99-102, 109-110, 112, 120, 122-125, 127-134  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed September 12, 2022.

The rejection of Claim 102 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of amendment of the claims filed September 12, 2022.
.  


The rejection of claim(s) 99, 112, 120, 122-124, 127, 130 under 35 U.S.C. 102(a)(1) as being anticipated by Hodsman (BRITISH MEDICAL JOURNAL VOLUME 286 12 MARCH 1983) is withdrawn in view of amendment of the claims filed September 12, 2022.

Declaration under 37 C.F.R. 1.132
The declarations under 37 CFR 1.132 filed September 12, 2022 (“Kroll” and “Hodges” is insufficient to overcome the rejection of Claims 99-102, 112, 120, 123-125 and 134 under 35 U.S.C. 103 as being unpatentable over Chawla (Chawla et al. Critical Care 2014, 18:534) in view of Chawla* (US9220745 B2),  Hodsman (BRITISH MEDICAL JOURNAL VOLUME 286 12 MARCH 1983) and Eyraud (Anesth Analg 1998;86:259-63) because:  
The Kroll declaration discusses the data in Appendix A, Table 1, figures 1-2.  Applicants show that the Non-ACEi population had a higher dosage of Ang II compared to the ACEi population (see Table 1, Figures 1-2).  Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that MPEP 716.02(b) states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).”  In the instant case there is no indication of statistical significance.  Nevertheless, Regarding Applicant’s arguments that it is unexpected that patients that are on or previously on ACE inhibitors would be more sensitive to ANG II, the Examiner respectfully disagrees based on the teachings of the prior art.  Chawla teaches that “Angiotensin II is an effective rescue vasopressor agent in patients with distributive shock requiring multiple vasopressors. Chawla teaches that “The initial dose range of ATII that appears to be appropriate for patients with distributive shock is 2 to 10 ng/kg/min” (see Abstract, Conclusion) which overlaps with the amounts found in instant claim 99.  Thus the dosages of the instant claim are not novel with regards to treating shock with AngII for the same purpose of lowering blood pressure.  Furthermore,  Chawla teaches “Preclinical studies demonstrate that animals that become septic after pre-treatment with enalapril are resistant to norepinephrine as a vasopressor . Based on these findings, we hypothesized that the two patients who were very sensitive to ATII may have been receiving an angiotensin-converting enzyme inhibitor prior to developing septic shock, thus, explaining the exquisite sensitivity to ATII infusion (see page 7, left column, first paragraph).”  Thus, Chawla suggest this finding.  Furthermore, both Chawla, Chawla* and Hodsman teach use of ANG II dosages in the claimed range and both Chawla and Chawla* teaching titrating down to achieve the same desired blood pressure as the instant claims.  Furthermore, Chawla and Hodsman teaches the lower dosage of 2 ng/kg/min in patients on Ace inhibitors for the same purpose of increasing blood pressure (which is within the range of the instant claims including the lower tapered amount).   Thus, the lower dosages of the instant claims are known in the art for the same purpose of increasing blood pressure and in patients that are on or were on ACE inhibitors.
The Hodges declaration states that Neither Chawla or Chawla* by themselves teach to titrate Ang II in patients receiving ACEi in the range claimed.  Furthermore, Hodges does not teach treatment of shock and one would not have combined Hodges given that it is a different condition than Chawla and Chawla*.  Further Eyraud doesn’t not teach treating shock nor is relevant to treating Shock and the dosage is higher than the instant claims.  The combined references would not provide the motivation to treat Shock in patients that are on or previously on ACEi with ANGII in the dosage range as claimed. 
Applicant’s arguments have been fully considered but not found persuasive. First, the Examiner would like to point out that it is the combination of Chawla, Chawla*, Hodsman and Evraud that teach, suggest and provide the motivation to practice the method of the instant claims. The Examiner disagrees that the combination of Chawla, Chawla*, Hodsman and Evraud does not teach, suggest or provide motivation to treat patients that have been on or are on ACE inhibitors with Angiotensin II at the claimed dosages.   Chawla teaches a method of treating distributive shock comprising administering Angiotensin II (ATII) for treatment of hypotension despite catecholamine and vasopressin therapy (see Abstract).   ATII was started at a dose of 20 ng/kg/min, and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg. Chawla teaches that “Angiotensin II is an effective rescue vasopressor agent in patients with distributive shock requiring multiple vasopressors. The initial dose range of ATII that appears to be appropriate for patients with distributive shock is 2 to 10 ng/kg/min” (see Abstract, Conclusion).  Chawla teaches “Preclinical studies demonstrate that animals that become septic after pre-treatment with enalapril are resistant to norepinephrine as a vasopressor . Based on these findings, we hypothesized that the two patients who were very sensitive to ATII may have been receiving an angiotensin-converting enzyme inhibitor prior to developing septic shock, thus, explaining the exquisite sensitivity to ATII infusion.   Thus, Chawla specifically teaches that patients that have been on ACEi are  more sensitive to ATII.  The Examiner acknowledges that Chawla is silent to wherein the patient has received an ACE inhibitor within a time of 7 days prior to administering ANGII and does not specifically state that the MAP is less than 65 mmHg. However, the teachings of Chawla*, Hodsman and Evraud were provided to remedy this deficiency.  
Chawla* teaches a method of maintaining MAP of 65 mmHg or higher in a patient suffering from hypotension comprising administering Angiotensin II to the patient (see claim 4).  Chawla* teaches wherein the goal is to administer a dose of Ang II effective to raise blood pressure to a MAP of 65 mmHg or above. Chawla* teaches wherein the patient is suffering from shock (see claim 7).  Chawla* teaches ATII was started at a dose of 20 ng/kg/min (see column 10, lines 47-50), and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg (see Column 11, lines 6-11). The primary endpoint was the effect of ATII on the standing dose of norepinephrine required to maintain a MAP of 65 mmHg.  
Hodsman teaches administering 2 ng/kg/min of Angiotensin II to a patient that received an ACE (on the same day and within 20 minutes, see figure on page 833, bottom of page) inhibitor to increase blood pressure (see “Case Reports”, page 833, left column).  Hodsman found that infusion of angiotensin II is fully effective in immediately restoring and maintaining blood pressure” in patients that received ACE inhibitors (see page 834, left column, paragraph 6).  The Examiner acknowledges that Hodsman is not teaching treatment of Shock but Hodsman is teaching use of Angiotensin II for the same purpose of increasing blood pressure in patients that have been on ACE inhibitors.
Eyraud teaches that treatment of patients that chronically use ACE inhibitors with Ang II due to hypotension with anesthesia is helpful in restoring blood pressure (see Abstract, “implications”). Eyraud teaches that “several reports have warned of profound hypotensive episodes occurring in patients receiving ACE1 long-term therapy, particularly during the induction of anesthesia and during surgical procedures involving major body fluid shifts (see first paragraph, left column, page 259).  Eyraud teaches ACE inhibitors were stopped 12 hours before surgery thus meeting the limitation of being administered 24 hours-72 hours.  The teachings of Eyraud were provided to show that use of Ang II for treating low BP with ACE inhibitor therapy is known in the art and is effective for the claimed purpose of restoring blood pressure.  
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to treat hypotension in patients with shock that have previously been treated (at any time point including one hour to 72 hours before administering Ang II) with ACE inhibitors.  One of ordinary skill in the art would have been motivated to do so given that Ang II treatment in raising blood pressure in patients on ACE inhibitors is often used and is effective in treating hypotension with a patient on ACE inhibitors.  There is a reasonable expectation of success given that Chawla suggests patients on ACE inhibitors (or previously treated) have enhanced sensitivity to ANGII; ANG II is routinely used (and effective) for treating hypotension with ACE inhibitor treatment (including with anesthesia) and patients on ACE inhibitors recently that have hypotension and in shock would benefit from Angiotensin II treatment due to the fact that Ang II increases blood pressure which would be therapeutically beneficial.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Maintained/Revised Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 99-102, 112, 120, 123-125 and 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla (Chawla et al. Critical Care 2014, 18:534) in view of Chawla* (US9220745 B2),  Hodsman (BRITISH MEDICAL JOURNAL VOLUME 286 12 MARCH 1983) and Eyraud (Anesth Analg 1998;86:259-63).*All references cited previously.
Chawla teaches a method of treating distributive shock comprising administering Angiotensin II (ATII) for treatment of hypotension despite catecholamine and vasopressin therapy (see Abstract).   ATII was started at a dose of 20 ng/kg/min, and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg. The infusion (either ATII or placebo) was continued for 6 hours then titrated off. The primary endpoint was the effect of ATII on the standing dose of norepinephrine required to maintain a MAP of 65 mmHg.  Chawla teaches that “Angiotensin II is an effective rescue vasopressor agent in patients with distributive shock requiring multiple vasopressors. The initial dose range of ATII that appears to be appropriate for patients with distributive shock is 2 to 10 ng/kg/min” (see Abstract, Conclusion).  Chawla teaches “Preclinical studies demonstrate that animals that become septic after pre-treatment with enalapril are resistant to norepinephrine as a vasopressor . Based on these findings, we hypothesized that the two patients who were very sensitive to ATII may have been receiving an angiotensin-converting enzyme inhibitor prior to developing septic shock, thus, explaining the exquisite sensitivity to ATII infusion. However, a detailed chart review revealed incomplete information, and we were unable to document pre-morbid exposure to angiotensin converting enzyme inhibitor” (see page 7, left column, first paragraph).
Chawla is silent to wherein the patient has received an ACE inhibitor within a time of 7 days prior to administering ANGII and does not specifically state that the MAP is less than 65 mmHg.
However, Chawla* teaches a method of maintaining MAP of 65 mmHg or higher in a patient suffering from hypotension comprising administering Angiotensin II to the patient (see claim 4).  Chawla* teaches wherein the goal is to administer a dose of Ang II effective to raise blood pressure to a MAP of 65 mmHg or above. Chawla* teaches wherein the patient is suffering from shock (see claim 7).  Chawla* teaches ATII was started at a dose of 20 ng/kg/min (see column 10, lines 47-50), and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg (see Column 11, lines 6-11). The infusion (either ATII or placebo) was continued for 6 hours then titrated off (see column 11, lines 1-4). The primary endpoint was the effect of ATII on the standing dose of norepinephrine required to maintain a MAP of 65 mmHg.  
Hodsman teaches administering 2 ng/kg/min of Angiotensin II to a patient that received an ACE (on the same day and within 20 minutes, see figure on page 833, bottom of page) inhibitor to increase blood pressure (see “Case Reports”, page 833, left column).  Hodsman found that infusion of angiotensin II is fully effective in immediately restoring and maintaining blood pressure” in patients that received ACE inhibitors (see page 834, left column, paragraph 6).
Eyraud teaches that treatment of patients that chronically use ACE inhibitors with Ang II due to hypotension with anesthesia is helpful in restoring blood pressure (see Abstract, “implications”). Eyraud teaches that “several reports have warned of profound hypotensive episodes occurring in patients receiving ACE1 long-term therapy, particularly during the induction of anesthesia and during surgical procedures involving major body fluid shifts (see first paragraph, left column, page 259).  Eyraud teaches ACE inhibitors were stopped 12 hours before surgery thus meeting the limitation of being administered 24 hours-72 hours.
It would have been obvious before the effective filing date of the claimed invention to treat hypotension in patients with shock that have previously been treated (at any time point including one hour to 72 hours before administering Ang II) with ACE inhibitors.  One of ordinary skill in the art would have been motivated to do so given that Ang II treatment in raising blood pressure in patients on ACE inhibitors is often used and is effective in treating hypotension with a patient on ACE inhibitors.  There is a reasonable expectation of success given that Chawla suggests patients on ACE inhibitors (or previously treated) have enhanced sensitivity to ANGII; ANG II is routinely used (and effective) for treating hypotension with ACE inhibitor treatment (including with anesthesia) and patients on ACE inhibitors recently that have hypotension and in shock would benefit from Angiotensin II treatment due to the fact that Ang II increases blood pressure which would be therapeutically beneficial.
Regarding claim 112, Hodsman teaches wherein the ACE inhibitor is captopril (see Case 1, page 833).
Regarding claim 120, Chawla teaches wherein Ang II is administered for six hours (see Abstract, results).
Regarding claim 99, Chawla teaches wherein Ang II is administered intravenously (See Title “intravenous angiotensin II….”).
Regarding claims 123-124, Chawla* teaches wherein the goal is to raise the MAP to 65 mm Hg or higher and thus, this implies that the initial MAP is less than 65 mm Hg (see abstract, claim 4 of Chawla*).
Regarding claim 125, Chawla teach treating septic shock (see Conclusions of Chawla).
Regarding claims 127-134, Chawla teaches a range of 2 to 10 ng/kg/min of ANG II (see “Conclusion”). Chawla teaches administering Ang II at a rate of 20 ng/kg/min and then titrated down to reach a MAP of 65 mmHg (which is considered a target MAP) (see abstract, methods).  In particular, Ang II was titrated to below 5 ng/kg/min (see page 2, right hand column, last six lines).  Chawla* teaches “The dose of angiotensin II which is administered to a subject in the context of multicomponent administration can be determined (titrated when used in combination with a catecholamine, vasopressin and/or methylene blue) by a method as discussed elsewhere herein. Generally, the dose of angiotensin II administered to a subject in the context of multicomponent administration is from about 1 or 1.25 ng/kg to about 20 ng/kg (see Column 4, lines 53-67, column 5, lines 1-6).  Chawla* teaches herein reducing the rate at which angiotensin II is administered comprises reducing the rate to about 1 ng/kg/min (See claim 17).  Regarding claims 99 and 134, both Chawla (see abstract, Methods) and Chawla* (see column 10-11 “drug infusion”) teach titrating down the concentration of Ang II once the target MAP is met to below 5 ng/kg/min.  Chawla and Chawla* teaching having the dosage every 10 minutes at the end of six hours.  Thus, a 5 ng/kg/min halved would meet the limitations of 2.5 ng/kg/min.  Clearly, the amount of ANGII is a result effective variable and it would have been obvious to optimize within the range taught by the prior art for the purpose of treating hypotension (See MPEP 2144.05).  
Regarding claim 100, It would have been obvious before the effective filing date of the claimed invention to determine whether the patient received an ACE inhibitor within a preceding period of time of up to seven days.  One of ordinary skill in the art would have been motivated to do so given that Chawla suggests patients on ACE inhibitors (or previously treated) have enhanced sensitivity to ANGII and this would aid in determining optimal dosing of the ANGII in the patient population. 
Regarding claim 101, treating patients on ACE inhibitors chronically and those being removed from ACE inhibitor treatment 12 hours before Ang II administration meets this limitation.  Regarding claim 102, Chawla teaches ANG II infusion in conjunction with vasopressors (concomitant administration) which means they were administered at the same time (not one before the other) thus meeting the limitations of instant claim 102.

Response to Applicant’s Arguments
Applicant respectfully contends that the Examiner has failed to establish a prima facie case of obviousness for the rejected claims. Specifically, the combination of cited references does not disclose or suggest every element of the claimed invention. Solely to expedite prosecution, Applicant has amended independent claim 99 to recite, inter alia, a method of treating distributive shock in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) at an initial rate of 5 ng/kg/min to 20 ng/kg/min, and then titrating the rate down to 0.1 ng/kg/min to 5 ng/kg/min to maintain a mean arterial pressure of 65 mmHg. Neither Chawla, Chawla II, Hodsman or Eyraud teaches or suggests such a method. Both Chawla and Chawla II are silent as to the dosing of angiotensin II based on the patient's history.  Hodsman fails to remedy this deficiency and further does not disclose angiotensin II as a treatment for shock. The Examiner cites Case 1 of Hodsman,2 which states that a hypertensive patient is suffering from renal artery occlusion, likely leading to bilateral renal failure.  Eyraud is silent as to the dosing of angiotensin II in shock patients based on the patient's history of ACEi therapy. Therefore, the cited references, either alone or in combination do not teach all of the elements of the amended claims. 
For at least these reasons, Applicant therefore respectfully submits that the Examiner has failed to establish a prima facie case of obviousness.
Applicant’s arguments have been fully considered but not found persuasive. First, the Examiner would like to point out that it is the combination of Chawla, Chawla*, Hodsman and Evraud that teach, suggest and provide the motivation to practice the method of the instant claims. The Examiner disagrees that the combination of Chawla, Chawla*, Hodsman and Evraud does not teach, suggest or provide motivation to treat patients that have been on or are on ACE inhibitors with Angiotensin II at the claimed dosages.   Chawla teaches a method of treating distributive shock comprising administering Angiotensin II (ATII) for treatment of hypotension despite catecholamine and vasopressin therapy (see Abstract).   ATII was started at a dose of 20 ng/kg/min, and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg. Chawla teaches that “Angiotensin II is an effective rescue vasopressor agent in patients with distributive shock requiring multiple vasopressors. The initial dose range of ATII that appears to be appropriate for patients with distributive shock is 2 to 10 ng/kg/min” (see Abstract, Conclusion).  Chawla teaches “Preclinical studies demonstrate that animals that become septic after pre-treatment with enalapril are resistant to norepinephrine as a vasopressor . Based on these findings, we hypothesized that the two patients who were very sensitive to ATII may have been receiving an angiotensin-converting enzyme inhibitor prior to developing septic shock, thus, explaining the exquisite sensitivity to ATII infusion.   Thus, Chawla specifically teaches that patients that have been on ACEi are  more sensitive to ATII.  The Examiner acknowledges that Chawla is silent to wherein the patient has received an ACE inhibitor within a time of 7 days prior to administering ANGII and does not specifically state that the MAP is less than 65 mmHg. However, the teachings of Chawla*, Hodsman and Evraud were provided to remedy this deficiency.  
Chawla* teaches a method of maintaining MAP of 65 mmHg or higher in a patient suffering from hypotension comprising administering Angiotensin II to the patient (see claim 4).  Chawla* teaches wherein the goal is to administer a dose of Ang II effective to raise blood pressure to a MAP of 65 mmHg or above. Chawla* teaches wherein the patient is suffering from shock (see claim 7).  Chawla* teaches ATII was started at a dose of 20 ng/kg/min (see column 10, lines 47-50), and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg (see Column 11, lines 6-11). The primary endpoint was the effect of ATII on the standing dose of norepinephrine required to maintain a MAP of 65 mmHg.  
Hodsman teaches administering 2 ng/kg/min of Angiotensin II to a patient that received an ACE (on the same day and within 20 minutes, see figure on page 833, bottom of page) inhibitor to increase blood pressure (see “Case Reports”, page 833, left column).  Hodsman found that infusion of angiotensin II is fully effective in immediately restoring and maintaining blood pressure” in patients that received ACE inhibitors (see page 834, left column, paragraph 6).  The Examiner acknowledges that Hodsman is not teaching treatment of Shock but Hodsman is teaching use of Angiotensin II for the same purpose of increasing blood pressure in patients that have been on ACE inhibitors.
Eyraud teaches that treatment of patients that chronically use ACE inhibitors with Ang II due to hypotension with anesthesia is helpful in restoring blood pressure (see Abstract, “implications”). Eyraud teaches that “several reports have warned of profound hypotensive episodes occurring in patients receiving ACE1 long-term therapy, particularly during the induction of anesthesia and during surgical procedures involving major body fluid shifts (see first paragraph, left column, page 259).  Eyraud teaches ACE inhibitors were stopped 12 hours before surgery thus meeting the limitation of being administered 24 hours-72 hours.  The teachings of Eyraud were provided to show that use of Ang II for treating low BP with ACE inhibitor therapy is known in the art and is effective for the claimed purpose of restoring blood pressure.  
The Examiner maintains that it would have been obvious before the effective filing date of the claimed invention to treat hypotension in patients with shock that have previously been treated (at any time point including one hour to 72 hours before administering Ang II) with ACE inhibitors.  One of ordinary skill in the art would have been motivated to do so given that Ang II treatment in raising blood pressure in patients on ACE inhibitors is often used and is effective in treating hypotension with a patient on ACE inhibitors.  There is a reasonable expectation of success given that Chawla suggests patients on ACE inhibitors (or previously treated) have enhanced sensitivity to ANGII; ANG II is routinely used (and effective) for treating hypotension with ACE inhibitor treatment (including with anesthesia) and patients on ACE inhibitors recently that have hypotension and in shock would benefit from Angiotensin II treatment due to the fact that Ang II increases blood pressure which would be therapeutically beneficial.

Applicant further argues that  “The presently claimed dosing requirements demonstrate unexpected results. In support of this contention, Applicant refers the Examiner to the data set forth in the second 1.132 Declaration submitted herewith (the "Kroll Declaration"). This data demonstrates that the claimed methods of treatment offer unexpected advantages that would overcome any alleged prima facie case of obviousness. Angiotensin II, an integral part of the renin-angiotensin-aldosterone system (RAAS), is rapidly converted from angiotensin I by angiotensin-converting enzyme (ACE). Inhibition of ACE function is the therapeutic consequence of administration of ACE inhibitors (ACEi). Additionally, ACE is an endothelial membrane-bound enzyme; therefore, endothelial injury that often accompanies vasodilatory shock in hypotensive patients can also cause the loss of ACE function. Patients with reduced ACE function, for example, whether by endothelial injury or ACE inhibition, exhibit impaired angiotensin II generation. Given this, a person of ordinary skill in the art may expect that a hypotensive patient with a history of ACE inhibition may need a higher dose of angiotensin II when compared to a patient with no ACEi use. However, the present specification, and the data submitted in the Kroll Declaration, reveal that this expectation is incorrect: patients with a history of ACEi experience a heightened response to angiotensin II, and therefore, require a lower dose. The Applicant has studied a population of patients who had documented prior or concomitant use of ACE inhibitors when receiving angiotensin II, as well as a population of hypotensive patients who have not received ACEi therapy (See Appendix A, Figures 1 and 2). The effective dosages in these patient groups are shown in Table 1 of Appendix A. As shown in Figures 1 and 2 of the Kroll Declaration, angiotensin II was administered to patients with and without a history of ACEi. Changes in median MAP over time are summarized in Figure 1 for the ACEi population (solid line) and the population of patients not receiving ACEi (dashed line). Notably, both populations were able to maintain comparable median mean arterial pressure (MAP) and followed the same trend over the time-course of the study. However, as noted in Table 1, to maintain the relatively equivalent median MAP, a much smaller median dose of angiotensin II was required in the ACEi population (i.e., 2.5-5 ng/kg/min), when compared to the median dose required for patients not receiving ACEi (i.e., 10 ng/kg/min). This difference in dosing is further illustrated in Figure 2, which presents the median study drug dose at each time point observed in Figure 1. Consistent with the data presented in Table 1, Figure 2 indicates a median dose of 5 ng/kg/min at 30 minutes and at 1 hour, and 2.5 ng/kg/min at 2 hours and 3 hours in the ACEi population (solid blue line). In addition, the required dose of other standard of care vasopressors (i.e., norepinephrine equivalent dose, Figure 1 of the Kroll Declaration) to maintain mean arterial pressure was consistently lower in the ACEi population (solid green line) in comparison to the patients not receiving ACEi (dashed green line). This data further validates the unexpected result of the administration of angiotensin II, as it shows that the administration of angiotensin II not only maintained mean arterial pressure at a lower dose, but also allowed for the reduction of other medicines that are administered to increase blood pressure as well. The data presented, including Table 1 and Figures 1 and 2, represents the angiotensin II dosage required in the ACEi population to maintain the same level of arterial pressure over time is lower relative to patients not receiving ACEi. 
Applicant’s arguments have been fully considered but not found persuasive.  Regarding Applicant’s arguments that it is unexpected that patients that are on or previously on ACE inhibitors would be more sensitive to ANG II, the Examiner respectfully disagrees based on the teachings of the prior art.  Chawla teaches that “Angiotensin II is an effective rescue vasopressor agent in patients with distributive shock requiring multiple vasopressors. Chawla teaches that “The initial dose range of ATII that appears to be appropriate for patients with distributive shock is 2 to 10 ng/kg/min” (see Abstract, Conclusion) which overlaps with the amounts found in instant claim 99.  Thus the dosages of the instant claim are not novel with regards to treating shock with AngII for the same purpose of lowering blood pressure.  Furthermore,  Chawla teaches “Preclinical studies demonstrate that animals that become septic after pre-treatment with enalapril are resistant to norepinephrine as a vasopressor . Based on these findings, we hypothesized that the two patients who were very sensitive to ATII may have been receiving an angiotensin-converting enzyme inhibitor prior to developing septic shock, thus, explaining the exquisite sensitivity to ATII infusion (see page 7, left column, first paragraph).”  Thus, Chawla suggest this finding.  Nevertheless, Applicant should indicate any statistical difference between groups (see MPEP 716.02b, this is not indicated in the figures found in the declaration filed 9/12/2022).  Furthermore, both Chawla, Chawla* and Hodsman teach use of ANG II dosages in the claimed range and both Chawla and Chawla* teaching titrating down to achieve the same desired blood pressure as the instant claims.  Furthermore, Hodsman teaches the lower dosage of 2 ng/kg/min in patients on Ace inhibitors for the same purpose of increasing blood pressure (which is within the range of the instant claims including the lower tapered amount).   Thus, the lower dosages of the instant claims are known in the art for the same purpose of increasing blood pressure and in patients that are on or were on ACE inhibitors.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 99-101, 112, 120, 123-125, 134 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11219662. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant applicant claims “A method of treating distributive shock in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: administering to the patient a composition comprising angiotensin II, wherein the angiotensin II is administered at an initial rate of 5 ng/kg/min  to 20 ng/kg/min to achieve a MAP of 65mmHG or greater; and titrating the ANG II to 0.1 to 5 ng/kg/min to maintain MAP.  The instant application further claims “wherein the preceding period of time is one hour to seventy-two hours” (claim 101); wherein the ACE inhibitor is captopril…(see claim 112); wherein the composition is administered continuously: a) for 1 to 11 days, such as 1-6 days; or b) over a period of time selected from less than 6 hours; from 6 hours to 24 hours; or at least 24 hours (claim 120); intravenous administration (claim 99); wherein the patient has an initial mean arterial pressure of 65/70 mm Hg or less prior to administering the composition (claims 123-124); wherein the patient has distributive shock, (claim 125); A method of treating distributive shock in a human patient that is receiving angiotensin II or has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: comprising administering ANGII by IV infusion at an initial rate of 5-20 ng/kg/min to achieve 65 mmHG MAP and titrating to .1-2.5 ng/kg/min to maintain MAP (claim 134).
US Patent No. ‘662 claims “A method of treating hypotension in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: administering to the patient a composition comprising angiotensin II, wherein the angiotensin II is administered at an initial rate of 5 ng/kg/min or less, and titrating the rate up or down” (see claim 1).  US Patent No. ‘662 further claims “wherein the preceding period of time is one hour to seventy-two hours” (see claim 3); administering angiotensin II at an initial rate of 2.5 ng/kg/min (claim 4); the treatment further comprising decreasing the rate at which angiotensin II is administered (see claim 6); wherein the composition is for intravenous administration (claim 20); wherein the patient has an initial mean arterial pressure of 65 mm Hg or less prior to administering the composition (see claim 22); wherein the patient has sepsis, septic shock, distributive shock, or cardiogenic shock (claim 23); A method of treating hypotension in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time, comprising: determining whether the patient received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days; and if the patient received an ACE inhibitor within the preceding period of time administering to the patient the composition comprising angiotensin II at an initial rate of 2.5 ng/kg/min (claim 24); wherein the ACE inhibitor is captopril…(see claim 2). Claims 1-24 of U.S. Patent No. 11219662 are anticipatory over instant Claims 99-101, 112, 120, 123-125, 134.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Claims 99-101, 112, 120, 123-125, 134 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, 15, 17-19, 32, 35-36, 38, 42 of copending Application No. 16604851 (reference application) in view of Chawla (Chawla et al. Critical Care 2014, 18:534). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant applicant claims “A method of treating distributive shock in a human patient that has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: administering to the patient a composition comprising angiotensin II, wherein the angiotensin II is administered at an initial rate of 5 ng/kg/min  to 20 ng/kg/min to achieve a MAP of 65mmHG or greater; and titrating the ANG II to 0.1 to 5 ng/kg/min to maintain MAP.  The instant application further claims “wherein the preceding period of time is one hour to seventy-two hours” (claim 101); wherein the ACE inhibitor is captopril…(see claim 112); wherein the composition is administered continuously: a) for 1 to 11 days, such as 1-6 days; or b) over a period of time selected from less than 6 hours; from 6 hours to 24 hours; or at least 24 hours (claim 120); intravenous administration (claim 99); wherein the patient has an initial mean arterial pressure of 65/70 mm Hg or less prior to administering the composition (claims 123-124); wherein the patient has distributive shock, (claim 125); A method of treating distributive shock in a human patient that is receiving angiotensin II or has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time of up to seven days, comprising: comprising administering ANGII by IV infusion at an initial rate of 5-20 ng/kg/min to achieve 65 mmHG MAP and titrating to .1-2.5 ng/kg/min to maintain MAP (claim 134).
US Co-pending 16/604851 claims “A method of treating hypotension in a human patient, comprising: measuring a ratio of blood concentration of angiotensin I to blood concentration of angiotensin II in a sample from the patient and identifying a patient having a blood concentration of angiotensin I to blood concentration of angiotensin II ratio at or above a threshold level, wherein the threshold level is about 1.6, and administering to the patient angiotensin II” (see claim 1).  Co-pending 16/604851 claims wherein angiotensin II is administered to the patient at an initial rate of about 5 ng/kg/min, about 10 ng/kg/min, or about 20 ng/kg/min (see claim 9); wherein the patient has received an angiotensin converting enzyme inhibitor (ACE inhibitor) within a preceding period of time or is receiving an ACE inhibitor (claim 13); wherein the preceding period of time is about 1 hour to about 72 hours (claim 15); wherein the patient has an initial mean arterial pressure of 55 mm Hg or less prior to administering the composition (claim 18); increasing the rate of AngII if MAP is below 55 (claim 19);intravenous administration of AngII (claims 35-36); MAP of 65 mmHG or less (claim 38); the patient has shock or sepsis (claim 42). Copending Application No. 16604851 is silent to titration of the Ang II (having a higher initial amount and then titrating down to 2.5 ng/kg/min); the ACE inhibitor being captopril; target MAP of 75 or 65 mm/Hg.  However, Chawla teaches a method of treating distributive shock comprising administering Angiotensin II (ATII) for treatment of hypotension despite catecholamine and vasopressin therapy (see Abstract).   ATII was started at a dose of 20 ng/kg/min, and titrated for a goal of maintaining a mean arterial pressure (MAP) of 65 mmHg. The infusion (either ATII or placebo) was continued for 6 hours then titrated off. The primary endpoint was the effect of ATII on the standing dose of norepinephrine required to maintain a MAP of 65 mmHg.  Chawla teaches that “Angiotensin II is an effective rescue vasopressor agent in patients with distributive shock requiring multiple vasopressors. The initial dose range of ATII that appears to be appropriate for patients with distributive shock is 2 to 10 ng/kg/min” (see Abstract, Conclusion).  Chawla teaches “Preclinical studies demonstrate that animals that become septic after pre-treatment with enalapril are resistant to norepinephrine as a vasopressor . Based on these findings, we hypothesized that the two patients who were very sensitive to ATII may have been receiving an angiotensin-converting enzyme inhibitor prior to developing septic shock, thus, explaining the exquisite sensitivity to ATII infusion. However, a detailed chart review revealed incomplete information, and we were unable to document pre-morbid exposure to angiotensin converting enzyme inhibitor” (see page 7, left column, first paragraph).
It would have been obvious before the effective filing date of the claimed invention to titrate the amount of Ang II starting with a higher does and tapering to the lowest effective dose to achieve optimal MAP.  One of ordinary skill in the art would have been motivated to do so given that having the lowest therapeutically effective dose is beneficial therapeutic with regards to toxicity and unwanted side effects.  There is a reasonable expectation of success given that Chawla teaches titrating the amount of Ang Il for treating hypotension.
The amount of ANGII is a result effective variable and it would have been obvious to optimize within the range taught by the prior art for the purpose of treating hypotension (See MPEP 2144.05).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654   
                                                                                                                                                                                                     
/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654